IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


THE ESTATE OF THOMAS G.   :
STONE, JR.,               :
                          :
       Plaintiff,         :                                 C.A. No: K22C-03-017 JJC
                          :
        v.                :
                          :
BAYHEALTH MEDICAL CENTER, :
INC.,                     :
                          :
      Defendant.          :

                               Submitted: June 27, 2022
                                Decided: July 6, 2022

                                        ORDER

                       Upon Review of the Affidavit of Merit –
                                  DEFERRED

      On this 6th day of July 2022, after considering (1) Defendant Bayhealth
Medical Center, Inc.’s motion to test Plaintiff, the Estate of Thomas G. Stone, Jr.’s
affidavit of merit, and (2) the affidavit filed by the Estate, it appears that:
        1.   The Estate sues Bayhealth for medical negligence. In the Estate’s suit,
it alleges that negligent medical care caused the death of Thomas Stone (the
“Decedent”). Specifically, it alleges that Bayhealth is vicariously liable for the
negligent diagnosis and treatment of the Decedent by Bayhealth’s medical staff
when the Decedent presented at the emergency room with severe right leg pain.
Here, Bayhealth moves for an in camera review of the Estate’s affidavit of merit
pursuant to 18 Del. C. § 6853(d).
         2.   In Delaware, a medical negligence complaint must be accompanied by
an affidavit of merit as to each defendant, signed by the expert, and accompanied by
the expert’s curriculum vitae.1 The expert must be licensed to practice medicine as
of the affidavit’s date and engaged in practice in the same or similar field as the
defendant in the three years immediately preceding the allegedly negligent act.2 The
affidavit must also state that reasonable grounds exist to believe that the defendant
was negligent in a way that proximately caused the plaintiff’s alleged injuries.3 The
affidavit must be filed under seal, and upon request, is reviewed in camera to ensure
compliance with the statute’s requirements.4 As a general matter, an affidavit that
tracks the statutory language complies with the statute.5
         3.   In this case, when the Estate filed its complaint, it moved for an
extension to file its affidavit of merit. The Court found good cause to grant a sixty-
day extension as permitted by 18 Del. C. 6853(a)(2). When the Estate filed an
affidavit, it failed to attach the curriculum vitae of its expert witness.
         4.   The Court recognizes that 18 Del. C. § 6853 requires a plaintiff to
supplement his or her expert’s affidavit of merit with the expert’s curriculum vitae,
and that the failure to do so constitutes noncompliance with the statute.6
Nevertheless, the Court has discretion to choose an appropriate remedy for such
noncompliance.7       When exercising this discretion, the Court must balance the
appropriateness of dismissing an action against a policy that favors deciding a case
on the merits.8 In the context of a missing curriculum vitae, the Delaware Supreme

1
  18 Del. C. § 6853(a)(1).
2
  Id. § 6853(c).
3
  Id.
4
  Id. § 6853(d).
5
  Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011).
6
  Dishmon, 32 A.3d at 344; Estate of Requa v. Bayhealth Medical Center, Inc., 2019 WL 2366871,
at *1 (Del. Super. Ct. June 4, 2019).
7
  Estate of Requa, 2019 WL 2366871, at *1.
8
   Id.

                                              2
Court has previously held that a party’s inadvertent failure to include a curriculum
vitae with the party’s sealed submission does not, by itself, justify dismissal.9
Rather, according to the Supreme Court, a plaintiff’s inadvertent failure to include
a curriculum vitae with the affidavit of merit should be viewed as a procedural
deficiency and not as an independent basis for dismissal.10
        5.    Here, there are no facts to suggest that the Estate, itself, bears the
responsibility for the attorney’s failure to include the document in the envelope.11
Nor are their facts to suggests that the Estate’s attorney acted in bad faith when
failing to include the document. Furthermore, the affidavit specifically references
an attached curriculum vitae.      Because of the public policy that favors resolving
litigation on the merits, the Court will provide the Estate an additional short
extension to file the curriculum vitae that the expert referenced in his or her affidavit.
In light of the previous sixty-day extension, the Court will provide the Estate an
additional seven days from the date of this Order to file it. If the Estate fails to do
so within seven days, the Court will dismiss the case, with prejudice, without the
need for Bayhealth to take further action. On the other hand, if the Estate files the
expert’s curriculum vitae within seven days, the Court will perform the required
statutory review.
        WHEREFORE, for the reasons discussed above, the Court’s review of the
affidavit of merit is DEFERRED.
       IT IS SO ORDERED.
                                                                     /s/ Jeffrey J Clark
                                                                       Resident Judge


Via File & ServeXpress

9
  Dishmon, 32 A.3d at 345.
10
   Id.
11
   Id.

                                            3